Citation Nr: 1130547	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in August 2009.  A written transcript of that hearing has been associated with the claims folder.

The issue on appeal was previously before the Board in September 2009, at which time it was remanded to obtain outstanding records, and to afford the Veteran a VA examination.  In February 2010 a negative response was received from Balboa Medical Center regarding outstanding records, and in March 2010 the Veteran was so notified.  VA treatment records were associated with the claims folder.  The remand requested that the Veteran be given a VA examination with a thorough nexus opinion that contemplated his allegations of etiology.  The examiner was to address specifically whether the Veteran's current low back disability had its onset during service or was related to the in-service injury as described by the Veteran.  An examination was completed in May 2010; however, the nexus opinion is not in compliance with the remand order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleged that his low back disorder was incurred during service.  He reported that in August 1968 he escaped a "capture and evasion" portion of survival training in preparation for deployment to Vietnam, and that the instructor who he managed to escape from became very angry, beat him, and stomped on his back.  He stated that he was medevaced to Balboa Medical Center in San Diego, California, for treatment of his injury, and that he suffered from back pain since that incident.  Current medical evidence establishes a diagnosis of degenerative lumbar disc disease.  Also, at the August 2009 hearing, the Veteran submitted copies of a March 2009 VA bone scan.  The report indicated that there was abnormal labeling in the left 9th and right 5th ribs which may be post-traumatic.  Radiographic correlation was recommended. 

In September 2009 the Board found the Veteran's statements to be credible.  In light of his statements and the medical evidence of record, a VA examination was requested so that an examiner could review the entire medical record, consider a complete history, and provide an informed opinion as to the relationship between any current low back disorder and service.  The examiner was requested to state whether it was at least as likely as not that any current low back disability had its onset during active service or was related to the in-service injury as described by the Veteran.  

In May 2010 the VA examiner, following a review of the claims folder and physical examination of the Veteran diagnosed degenerative disc disease of the lumbar spine with minimal to moderate functional impairment.  He then opined that because there was no documentation of the event that the Veteran described in the claims folder, and no supporting documentation of any complaints of low back discomfort during the entire time of military and reserve service, it was less likely as not the Veteran's degenerative disc disease of the lumbar spine was related to or worsened beyond natural progression by military service.  

The examiner's opinion failed to accept the Veteran's description of the in-service injury as requested in the remand.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary in order for the examiner to provide an opinion as to the etiology of the Veteran's low back disorder, accepting the in-service injury as described by the Veteran.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has conveyed that he seeks treatment for his low back every three months at the VA Medical Center in New Orleans, and as such, VA treatment records since October 2009 should be obtained and associated with the claims folder.  Id.  

In addition, at his May 2010 examination the Veteran indicated that he received treatment for his back at Kaiser Hospital in 1971.  Clarification should be sought from the Veteran regarding which location he obtained treatment at, and authorization to obtain such records should be obtained.  If the authorization form is completed and returned, then requests should be made to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Obtain and associate with the claims folder all VA treatment records dated from October 2009 to the present, in particular, any record of treatment for, or evaluation of the Veteran's low back, including those from the VA Medical Center in New Orleans.  If these records are not available, a formal finding of such should be associated with the claims folder.  

3.  Send the Veteran notice requesting he adequately identify which Kaiser Hospital he sought treatment at in 1971, and notifying him that he may authorize VA to obtain the records, or in the alternative, he may obtain these records himself and submit them to VA.  If the records release is completed and returned to VA, the RO should request these records from the identified facility, and they should be associated with the claims folder.  

4.  Following receipt of any outstanding records, forward the Veteran's claims file to the examiner who conducted the May 2010 examination for an addendum, if available.  If that individual is no longer available, any examiner can provide the following opinion. 

The examiner must fully explain all findings and opinions in sufficient detail, accepting the Veteran's description of his in-service back injury.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently shown back disorder is proximately due to or the result of the in-service back injury. 

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss why an opinion is not possible.

5.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


